           Case 3:19-cv-00290-EMC Document 27 Filed 07/11/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 7                               SAN FRANCISCO-OAKLAND DIVISION
 8
 9   AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION, et al.,                           Case No. 19-CV-00290-EMC
10
                   Plaintiffs,                     JOINT STIPULATION AND
11                                                 [PROPOSED] ORDER SETTING
            v.                                     BRIEFING SCHEDULE ON MOTION
12
                                                   FOR PARTIAL SUMMARY JUDGMENT
     DEPARTMENT OF JUSTICE, et al.,
13
14                 Defendants.

15
16
            Pursuant to the Court’s order of July 3, 2019 (ECF No. 26), the parties jointly propose
17
     this stipulated schedule for partial summary judgment briefing:
18
                   Defendants’ Motion for Partial Summary Judgment: September 6, 2019
19
                   Plaintiffs’ Memorandum in Opposition: September 20, 2019
20
                   Defendants’ Reply Brief: September 27, 2019
21
            The parties further propose that a hearing on the motion for partial summary judgment be
22
     set for Thursday, October 17, 2019 at 1:30 p.m.
23
                                              Respectfully submitted,
24
     DATED: July 11, 2019                      _/s/ Hugh Handeyside_____________
25                                             Hugh Handeyside
                                               American Civil Liberties Union Foundation
26                                             125 Broad Street, 18th Floor
27                                             New York, NY 10004
                                               Telephone: 212-549-2500
28                                             hhandeyside@aclu.org
                                                     1
                                 JOINT STIPULATION AND PROPOSED ORDER
                                         CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 27 Filed 07/11/19 Page 2 of 2



 1                                         Matthew Cagle
                                           American Civil Liberties Union Foundation of
 2                                             Northern California
 3                                         39 Drumm Street
                                           San Francisco, CA 94111
 4                                         Telephone: 415-621-2493
                                           mcagle@aclunc.org
 5
                                           Attorneys for Plaintiffs
 6
 7                                         JOSEPH H. HUNT
                                           Assistant Attorney General
 8
                                           ELIZABETH J. SHAPIRO (D.C. Bar No. 418925)
 9                                         Deputy Branch Director
10                                         /s/ Elizabeth Tulis
                                           ELIZABETH TULIS (NY Bar)
11                                         Trial Attorney
                                           U.S. Department of Justice,
12                                         Civil Division, Federal Programs Branch
                                           1100 L Street, NW
13                                         Washington, D.C. 20005
                                           Telephone: (202) 514-9237
14                                         elizabeth.tulis@usdoj.gov

15                                         Attorneys for Defendants

16
17
18
                                     [PROPOSED] ORDER
19
           Pursuant to stipulation, IT IS SO ORDERED.
20
21   DATED: July ____, 2019
                                            ________________________________
22                                           Hon. Edward M. Chen
                                             United States District Judge
23
24
25
26
27
28
                                                2
                           JOINT STIPULATION AND PROPOSED ORDER
                                   CASE NO. 19-CV-00290-EMC
